63.	It is with great satisfaction that I, representing Portugal, address this thirtieth session of the General Assembly. I am speaking at a time when my country is undergoing a radical change in its history as a consequence of specific and increased responsibilities at the international level. I am speaking at a time when Portugal finds itself in search of a new identity as a nation, based on respect for and defense of liberty and human dignity, and engaged in the fight against all forms of discrimination, injustice and exploitation, on the domestic as well as the international level.
64.	We have recently witnessed the birth of new nations, sharers of our language and creators of original cultures, in which we encounter echoes and amalgams of our own culture and our own mentality and indelible marks of coexistence, although they have been alienated by an oppressive colonial situation. The voices of those nations are beginning to make themselves heard in the international community, with all the authority resulting from the fact that they represent people who have for a long time fought for liberty, justice and national independence. My first greeting is addressed to the Portuguese-speaking nations which have this year become part of the United Nations. We direct our warmest and most fraternal salutations to Cape Verde, Sao Tome and Principe and Mozambique. My Government had the opportunity to welcome the admission of Guinea-Bissau last year at the twenty-ninth session. Three more new nations, previously under Portuguese domination, and victims, together with us, of an unjust and cruel war, now participate in the United Nations. This fact, which is testimony to the sincerity of our intentions and of the seriousness of our decolonization policy, is for us a cause for profound pride and true happiness.
65.	I cannot fail to recall here the role that Algeria played in the process which, on 25 April 1974> converted our country from the last vestige of ultra-colonialism, void of any historical meaning, into a country truly engaged in honoring its responsibilities in the irreversible process of emancipation of colonized peoples. The role always played by Algeria in supporting dialog between the clandestine Portuguese movements opposed to fascism and the national liberation movements of the Portuguese colonies became, after 25 April 1974, a role of mediation between the new Portuguese authorities and the liberation movements, assumed most especially by President Boumediene. All this merits sincere homage. Thus I address a special greeting to the former President of the United Nations General Assembly, Mr. Abdelaziz Bouteflika, Minister for Foreign Affairs of Algeria. Certainly the personal and political qualities of Mr. Bouteflika have contributed much to the position of his country on the international scene as one of the most respected

spokesmen for the third-world nations and proponent of a coherent policy of non-alignment.
66.	But in this connexion I cannot fail to emphasize the assistance and support extended to us by the United Republic of Tanzania and the Republic of Zambia in the decolonization process, so crucial for our history and for our own identity as a nation. We have always found those countries, and particularly their Presidents, Mr. Nyerere and Mr. Kaunda, who are clearly inspired by an advanced humanistic philosophy, to be attentive and understanding interlocutors regarding the complex problems arising from the decolonization process.
67.	The recognition by the international community and the United Nations in particular of our sincere efforts in this decolonization process was reaffirmed at the meeting of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, held at Lisbon this year. The historical significance of this meeting was incisively emphasized by my Government at the time.
68.	I cannot fail to greet with the greatest respect and admiration the Secretary-General, Mr. Kurt Waldheim. The Portuguese Government has had the opportunity on various occasions to recognize Mr. Waldheim's profound political sense and deep knowledge of international relations in all their complexity. I recall here his visit to Lisbon last year, which was of the greatest importance to us and had a significant influence on our effort to solve the problems generated by the colonial situation.
69.	Mr. Gaston Thorn, Prime Minister of Luxembourg, has assumed the presidency of the General Assembly this year. Western Europe thus sees itself represented by a nation which, situated at the crossroads of the Latin and Germanic cultures, can well be considered the heart of Europe. I salute Mr. Thorn with great sincerity and wish him the fullest success in the performance of his task.
70.	Portugal is part of Western Europe and is aware that its historical role can never be dissociated from the European area to which it belongs. The complete independence of Portugal, for which we fight without compromise, can never be achieved against Europe, but only through a correct relation with Europe, to which we are bound by a common culture as well as by close relations of economics and emigration.
71.	The role that Portugal can play in the struggle to establish relations of greater justice and equality between the major world economic centers and the third-world nations victims of inequitable and imbalanced international situations constitutes an important factor in this correct relationship with Europe as well as an effective contribution to the progressive evolution of international life. During the recent special session of the General Assembly, which was an important step towards dialog between these two poles, my country already had the opportunity to pronounce itself on this point, reaffirming a position of unequivocal solidarity with the poor nations in their struggle and favoring greater goodwill and understanding on the part of the great industrial Powers. Thus we assign the greatest importance to the problems of developing nations, with which we share many points of similarity,
and to the creation of a new international economic order in which those nations will not see themselves relegated to a position of dependence and growing inequality. 
72. Portugal has already shown its adherence to the principles contained in the Declaration and the Program of Action on the Establishment of a New International Economic Order and the Character of Economic Rights and Duties of States. We give our unreserved support to the recent steps taken towards the establishment of a new system of just and humanistic international economic relations. 
73. Within the decisive dialog for human survival which links the large economic power centers with the poor nations, the dialog between Europe and Africa places us in a position of particular usefulness because of the role we can assume as a link between these two arenas. Our historical responsibilities in the African continent have imparted to us an understanding of the dimensions of misery and suffering that these people, so long subject to colonial domination, seek today to escape.  


74.	The important experience of decolonization has enabled us to become aware of the role of mediation that we can play in the dialog between Europe, the traditional beneficiary of colonial situations, and Africa. Although a colonial country, Portugal was not a dominant economic Power in the chain of imperialist exploitation. Situated on the periphery of Europe and in a subordinate position in relation to the large European industrial centers, its role as a conveyor belt for substantial private transnational interests became, with the intensification of the war, daily more flagrant. This having been the case, now that the political power in Portugal
is at the service of the classes with fewer advantages and is directed at a policy of progress and national independence, our historic role changes radically and Portugal becomes capable, thanks to a decolonization process carried out without any neo-colonialist intentions, of becoming the carrier of a new pattern of relations between the major centers of wealth and power and the poor and exploited nations of the third world.
75.	We think that the extinction of the growing inequality between rich and poor countries by the elimination of international economic mechanisms distorted by powerful interests which are at the root of this inequality, besides being necessary in the interest of justice, must also be an important factor in the settlement of conflicts and in the construction of peace.
76.	Another factor that weighs decisively in the struggle for peace is disarmament. Long one of the priorities of the United Nations, it becomes more urgent each year given the growing accumulation of nuclear arms. Portugal favors the convening as soon as possible of a world disarmament conference at which all nations can discuss as equals this problem which is so crucial to the survival of mankind.
77 Throughout its existence, the role of the United Maikins in the defense of peace and the search for negotiated solutions to the conflicts that lacerate our world has been emphasized.
78.	During the last years of fascism in Portugal, the rulers of my country were systematic detractors of this Organization, as a result of the firm positions taken here against its colonial policy. These positions, however, taught us Portuguese to respect the United Nations; the reception given at the twenty-ninth session to the new Portugal which was represented by the former Minister of Foreign Affairs, Mr. Mario Soares, and by the President of the Republic, General Francisco da Costa Gomes, gave us profound satisfaction.
79.	The structures of this Organization were adapted to an international context which has seen many changes since the days of the San Francisco Conference. It would be just to accuse the Organization of ineffectiveness in the maintenance of peace and security; in fact, the United Nations has frequently acted within the past years as a mediator and a proponent of dialog between opposing parties. Nevertheless it is necessary, now that the voices of the small and non-aligned nations are heard with growing strength in the international community, that the structures and organisms of the United Nations progressively reflect this state of affairs. But in general, we can make a frankly favorable judgment of the activities of this Organization.
80.	The past year has seen some important favorable developments in the international situation. In the first place, I shall emphasize advances in the elimination of colonial domination, a process in which our political efforts to achieve a just decolonization, as well as to ensure the political capability and national representativity of the liberation movements, were significant.
81.	The end of the war in Viet Nam and Cambodia was also an important victory for world peace. The peoples of Viet Nam and Cambodia, tormented by a long and destructive war, were able to achieve peace through the free and autonomous choice of their political future.
82.	The Conference on Security and Co-operation in Europe this year also represented a historic step in the struggle for world peace. Portugal participated actively and with interest in the work of this Conference, from which resulted important decisions regarding the stabilization of relations between the European States and increased co-operation between the nations of Europe, regardless of their adherence to different political and military blocs. For this reason, the Conference marked the principle of overcoming rigid opposition between blocs and represented a material contribution towards international detente.
83.	I shall now refer to some of the questions which most threaten international peace. Regarding the Middle East, we view with concern the disrespect for decisions already taken by the United Nations. We are for peace in this region, which does not signify disregard for any of the already established facts of nationhood, but which implies equally firm repudiation of any violent or imperialist solution, or the imposition by force of the will of one community on another.
84.	We are thankful for the recent peace initiatives in this area and hope that they lead to a solution recognizing the right of the Palestinian peoples to self-
determination and nationhood (although we believe that the existence of Israel as a nation cannot be ignored). With respect to this question we are in favor, of a solution allowing for the free life of the various communities, with the exercise of hegemony by none, a principle which has always guided our decolonization policy.
85.	In relation to the question of Cyprus, we see here also two national communities which, although coexisting in the same territory, have been unable to achieve a peaceful and harmonious life together.
86.	Cyprus is situated in a geo-political area, the Mediterranean, which we believe could be extended in the sense of allowing a closeness to grow up between the countries of southern Europe and those of North Africa and the Middle East that would in time come to effect a very favorable influence on the balance of power in the world. The struggle of the Cypriot people for the autonomous choice of their destiny will certainly contribute to the consolidation of the Mediterranean area, to which we attach great importance.
87.	Our condemnation of apartheid is final and derives from the internationalism of our policies. All discrimination between men is repugnant to our conscience, be it discrimination based on race, sex, religion or any other criterion. Such discrimination is the negation of human progress.
88.	Regarding Southern Rhodesia, Portugal has already recognized the African National Congress as the sole and legitimate representative of the people of Zimbabwe and has condemned the repressive and discriminatory policies of the Salisbury regime. We hope and desire that this problem may be resolved by peaceful and political means, through negotiation, although we believe that the strongest international pressure must be exerted on the minority Rhodesian regime.
89.	Regarding Namibia, our position is that the Territory is under the illegal occupation of the Republic of South Africa. We hope that that country will shortly come to accept the relevant resolutions already adopted by the United Nations.
90.	I shall now direct myself to two questions that are of greatest concern to us at this moment, for with respect to them we act within the full context of a decolonization policy based on respect for the political choices of peoples and on repudiation of all forms of neo-colonialism. I am referring to the questions of Angola and Timor.
91.	A fundamental principle of our decolonization policy has always been the respect for the personality of the colonial peoples and for their capacity to determine themselves their political destiny and construct the type of society best adapted to their national conditions. We consider the only legitimate political expression of the colonial peoples to be the national liberation movements which, rooted in the population and without any ethnic distinction, in fact carry out, in the field of political and armed struggle, the emancipation process of those peoples.
92.	As regards Angola, the existence of three liberation movements, widely differentiated ideologically, has introduced a great complication into the implementation of the principle described. This complication has taken the form, on the part of the liberation movements, of systematic violation of established agreements and continuous resort to force over the whole Territory, in a desperate effort to attain hegemony on the date of independence and at the cost of sacrifice and suffering imposed on many thousands of persons, both European and African.
93.	Regardless of the political choices of the Portuguese people or the ideological beliefs of its leaders, Portugal believes it must neither export to nor impose upon its former colonies predetermined political or social models. The emancipation of peoples is the task of the peoples themselves and consequently no one can substitute himself for the Angolans in the choice of their future. We therefore recognize as legitimate interlocutors the three liberation movements also recognized internationally: the Frente Nacional para la Libertagao de Angola [FNLA], the Movimento Popular de Libertagao de Angola [MPLA ] and the Uniao Nacional para a Independencia Total de Angola [UN1TA]. We have made every effort through political means so that an agreement can be reached between these three forces, in the best interests of the Angolan people.
94.	The Alvor Agreement [see A/10040], in which every movement tacitly acknowledged the legitimacy of the other movements, set up a well defined transitional political framework for independence, overtaken by events in many respects. Nevertheless, Portugal remains faithful to the spirit and to the fundamental principles of those agreements. Thus it continues to recognize the three liberation movements as the legitimate representatives of the Angolan people; it considers 11 November as the date for the independence of Angola and it maintains that the unity of the Territory cannot be questioned. In view of the actual situation currently existing in Angola, truly one of civil war, the problem of the transfer of powers on the date of independence arises. For the solution of this problem, we place high hopes in the co-operation of the African States, particularly those with more direct interests in the area. A decisive contribution in this direction would be the immediate convening of a conference between the three liberation movements and Portugal, with the eventual participation, as mediators, of other African States chosen by the movements, a conference in which specific forms or means of transferring these powers would be studied.
95.	Active political and diplomatic support on the part of the United Nations and the international community, as well as non-interference on the part of the great Powers or of the great economic interests, will be of the highest importance for the solution of the Angolan conflict, which gravely endangers the political balance of the area and constitutes a serious threat to world peace.
96.	All efforts must be made to prevent civil war spreading throughout the Territory, particularly after independence. We have spared none and will continue to do everything in our power, but we should like the international community to be increasingly aware of its responsibilities in the search for a peaceful solution with regard to the political future of the Territory.
97.	As regards Timor, the situation is an extremely serious one. Portugal has proposed to the political parties of Timor la Associaao Popular Democratica
Timorense [APODETJ], el Frente Revolucionaria Timor Leste Independente [FRETILIN] and la Uniao Democratica de Timor [UDT] that talks be held with a view to finding a peaceful solution with regard to the political future of the Territory. We are ready to accept a wide range of political formulas which would really cater to the interests of the people of Timor, without failing to take into account the legitimate interests in that geopolitical area, namely those of Indonesia, and which could be worked out by agreement with the representative parties of Timor. On the other hand, Portugal, as of now, declares itself ready to hold talks with Indonesia, at the appropriate level, with a view to opening the way to a rapid and negotiated solution of the conflicts existing at present and to the determination of the political future of the Territory, always with the agreement of the three parties.
98.	Now I shall make a final reference to our position as regards the two great blocs that divide the world today.
99.	Portugal is a member of the North Atlantic Treaty Organization [NATO] and, in accordance with the program of the Armed Forces Movement, which is a provisional constitutional law of my country, complies with all international commitments previously undertaken. We do not intend to call into question our own membership of that Organization because we believe the most favorable way to detente that would bring about the gradual dissolution of the antagonistic blocs inherited from the cold war must necessarily avoid the abrupt dislocation of the prevailing geo-strategic equilibrium. We will therefore remain loyally bound by NATO. This does not prevent us from expressing frank solidarity and favoring a. rapprochement with the group of non-aligned countries and with all those who, like ourselves, are paving the way for a policy of true national independence. Portugal recently participated, as a guest, in the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held at Lima and has sought to intensify multilateral and bilateral contacts with this group of nations. We will continue to follow this policy and we feel sure we will thus not only reinforce our national independence but also more actively contribute towards a new type of peaceful relationship of solidarity that the independent peoples of all the world wish to see established.
100.	We know that the progressive role we wish to play in the present-day world cannot be dissociated from our position in Western Europe. I have already stressed the role of interlocutor which we will be in a position to play between Europe and the countries of the third world, particularly Africa and the Arab countries. Recent encouraging events, like the Lome Convention, lead us to believe in the establishment of more just and equitable relations between Europe and the third world that will counterbalance the weight of the great Powers. The Mediterranean area can play an important role in a renewed relationship between these two poles.
101. I have sketched before this Assembly the fundamental lines of our foreign policy. This policy stems from a basic option, made by the Armed Forces Movement in the name of the Portuguese people and later ratified, in free elections, by the sovereign will of the people: the option of socialism in political democracy.
102.	This means the Portuguese want a society progressively emancipated from all forms of alienated relations among men, which derive from the concentration of wealth and the power of social decision in the hands of a minority; it means we want a society directed towards the suppression of class divisions, a society firmly committed to the road to socialism. This means, on the other hand, that, on this road to socialism, the Portuguese do not want to sacrifice the victories of political democracy based on the system of representation and on universal suffrage and party pluralism, because we believe true socialism does not deny those historical conquests but reinforces them and makes them universal, while remaining open to other forms of democratic life which the creative initiative of peoples may bring forth.
103.	From this basic option is derived, in our foreign policy, the respect for the fundamental principles of international life, namely: the peaceful solution of conflicts; equal sovereignty of States and the rejection of foreign interference in the choices and destinies of peoples; and the establishment of relations with all peoples of the world, independently of their social systems and political regimes. From it is also derived the support of the progressive tendencies which at present are gaining strength internationally, namely the struggle of the peoples and nations of the third world for total independence and for new and more equitable international economic relations and the evolution of detente in the relations between the great political military blocs.
104.	The age-old aspiration of man for the abolition of the barriers raised by the privileges and selfishness of nations, races and classes demands progress in international relations towards justice and peace. Humanity is irreversibly approaching a dimension of universality. Peoples and cultures can no longer shun great world currents and tendencies, and the imposition of the imperialistic or hegemonic ambitions of some nations upon others is considered by universal conscience more and more to be inadmissible.
105.	It was the historic role of my country to be the first to establish contacts among different peoples and civilizations formerly isolated from each other. It is our hope today to contribute towards this further Step in the ascent of man in a universal direction, in the words of a Portuguese poet, "towards becoming step by step more human".
106.	We can become "more human" through the total negation of abusive and uncontrollable situations of political, social or economic power that are almost always based merely on the logic of the selfish interests of small and powerful groups, and through a realization that international relations must represent the meeting-point of the highest interests of humanity as a whole.
107.	Therefore we view with concern private interests that exist solely for profit spreading on a world-wide scale and even transcending national States. This is a fact to bear in mind from now on in international life and in the struggle of peoples towards full emancipation.
108.	Only by overcoming all the oppression and exploitation to which humanity is still subjected will it be possible for man fully to assume his mission as
creator of universal values and as the conscience of the universe itself. For it is not only the survival of the human species that is our concern, but also the achievement of full humanity through liberation from all subjection and alienation, so as to bring the prehistory of human society to an end.



